As filed with the Securities and Exchange Commission on February 28, 2011 Registration Nos. 333-62270 and 811-10399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 45[X] and/or REGISTRATION STATEMENT Under the Investment Company Act Of 1940 Amendment No. 47[X] HENDERSON GLOBAL FUNDS (Exact Name of Registrant as Specified in Charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code:(312) 397-1122 (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH , SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 It is proposed that this filing will become effective:(check appropriate box) immediately upon filing pursuant to paragraph (b); or on pursuant to paragraph (b); or 60 days after filing pursuant to paragraph (a)(1); or X on April 30, 2011 pursuant to paragraph (a)(1); or 75 days after filing pursuant to paragraph (a)(2); or on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. April 30, 2011 Henderson Worldwide Income Fund Class A Shares |Class B Shares |Class C Shares |Class I Shares HFAAX HFABX HFACX HFAIX Prospectus The Henderson Worldwide Income Fund’s (the “Fund”) investment objective is to seek total return through current income and capital appreciation. As with all other mutual fund securities, the Securities and Exchange Commission has not approved or disapproved these securities or determined whether the information in this prospectus is adequate or accurate. Anyone who tells you otherwise is committing a crime. Table of Contents Fund Summary 4 Additional Information about Investment Strategies and Risks 8 Management of the Fund 11 Description of Share Classes 12 How to Purchase, Exchange and Redeem Shares 19 Investor Services and Programs 24 Other Information 25 Financial Highlights 28 Additional Information 30 3 Fund Summary Investment Objective The Fund’s investment objective is to seek total return through current income and capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on page 4-18 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 48 of the Statement of Additional Information. Shareholders fees Class A Class B Class C Class I (fees paid directly from your investment) Shares Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None 5.00%(a) 1.00%(b) None Annual fund operating expenses (expenses you pay each year Class A Class B Class C Class I as a percentage of the value of your investment) Shares Shares Shares Shares Management Fees 0.75% 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% None Other Expenses 0.63% 0.63% 0.63% 0.63% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.64% 2.39% 2.39% 1.39% Fee Waiver and/or Expense Reimbursement (c) 0.33% 0.33% 0.33% 0.33% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.31% 2.06% 2.06% 1.06% (a) The CDSC payable upon redemption of Class B shares declines over time. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses in order to limit total annual ordinary operating expenses, less distribution and service fees, to 1.05% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement shall terminate upon the earlier of the termination of the Advisory Agreement or July 31, 2020. The Fund’s adviser may discontinue the Expense Limitation Agreement at any time after its expiration date. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. The example does not reflect sales charges (loads) on reinvested dividends and other distributions because sales charges (loads) are not imposed by the Fund on reinvested dividends and other distributions. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. The expense example also reflects the conversion of Class B shares to Class A shares after 8 years. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $[ ]
